PREGERSON, Circuit Judge,
Dissenting.
The Immigration Judge found Singh incredible based on insignificant discrepancies in his testimony. I believe that the minor inconsistencies in Singh’s testimony cannot support the Immigration Judge’s adverse credibility determination. See Osorio v. INS, 99 F.3d 928, 931 (9th Cir.1996). The trivial errors in Singh’s testimony did not “go to the heart of the asylum claim, or reveal anything about [Singh’s] fear for his safety.” See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003). Singh’s testimony, taken as true, establishes past persecution and a well-founded fear of future persecution. Thus, I would find that Singh is eligible for asylum and grant his petition.
I respectfully dissent.